DETAILED ACTION

This Office Action is in response to the amendment filed 12/1/21.  As requested, claims 1, 3 and 5 have been amended, and claims 2, 4 and 8 have been cancelled.  Claims 1, 3, 5 and 7 are pending in the instant application.
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive. Applicant remarks that McCracken & Hsu are directed to adhesive film dressings (commonly used as wound coverings and to secure IV catheters) and medicaments patches, respectively, and not to wound closure which involves approximating (joining together) 2 tissue surfaces as illustrated.  In response, the Office contends that Applicant’s invention is broadly directed to a wound treatment device, as evidenced by the preamble of the pending claims of the instant invention.  Further, since both McCracken et al. and Hsu are also directed to devices used in the treatment of a wound, they represent analogous art and are available for use in prior art rejections of the instant claims.
Applicant also argues the method of using the claimed wound treatment device providing figures showing how the instant invention is applied and then stating: 
“As seen above, it is one side of the full length of the central section of the device that is
secured to one side of the wound, then the device is pulled across the wound after which the
remaining side of the central portion of the device is secured across the wound, thus approximating
sides TS: and TS2. Finally, the first and second frames are removed. In view of the foregoing, Applicants submit that the disclosure of McCracken and Hsu do not render the present application
obvious particularly in view of the problem applicant is directed to solving (wound closure vs.
wound dressing). Therefore, it is submitted that the Examiner has not made a prima facie case of
obviousness directed to the totality of the claimed features of Applicant’s invention. Lastly, The
Examiner’s statements that one would be motivated to arrive at the claimed invention for
“aesthetic reasons” as being “an obvious design choice” ... “to change the shape of the central
release portion to any shape, including the shape as presented in instant claims 6 and 7” are
conclusory, unsupported and unfounded. Moreover, Applicant submits that the Examiner has not
articulated how the dimensions of the claimed device are obvious in view of the functionality they
perform (wound closure vs. wound dressings of the cited art) and has not addressed why the
dimensional features of the claimed invention are not merely changes in length and width from that
which is disclosed in the prior art. Therefore, the foregoing section 103 rejections are respectfully
requested to be withdrawn.

In response to Applicant’s arguments regarding the steps of using the instant invention, it must be noted that Applicant’s claimed invention is directed to a device and not the method of using.  Further, McCracken et al. as modified by Hsu, is fully capable of being employed in the manner discussed above for wound closure.  First Applicant should note that  in col. 1, lines 41-42, McCracken discloses “[t]he films for use as ulcer dressings are typically from about 4 inches square (a square) to about 8 by 10 inches (a rectangle) in size.”  As such, McCracken et al. also provides a teaching for constructing wound treatment devices in the shape of a square, wherein it is inherent that both the length and width are of the same size, and each side can be considered the length or the width.
In light of the above disclosure, it would have been obvious to one having ordinary skill in the art, before the effective time of filing of the instant invention, to have constructed the wound treatment dressing device in Fig. 1 of McCracken et al. in the shape of a square, with a reasonable expectation of success, depending upon the shape of the wound upon which it is applied.  Once modified in the shape of a square, the central section will extend the full length/width of the device and comprises a pull tab at the periphery of the device.
As to the shapes of the central release liner presented in newly amended claims 1, 3, 5 and 7, the examiner concedes that modified McCracken et al. fails to disclose the claimed shapes of the release liners.  However, it is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention. In 
In response to Applicant’s remark that the examiner has not articulated how the dimensions of the claimed invention are obvious in view or the functionality they perform, the Office contends that neither the specification nor claims discuss the functionality of the specific shape of the central release portion, thus the Office concludes that the shape is not critical, provides no unexpected results and is merely a design choice.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,614,183 (“McCracken et al”) in view of U.S. Patent Application Publication No. 2009/0074842 (“Hsu”).
As regards claim 1, McCracken et al. discloses an adhesive film dressing that substantially discloses Applicant’s presently claimed invention.  More specifically, McCracken et al.  discloses a wound treatment device (constituted by the adhesive film dressing (film 10, adhesive 11, release paper 12, as shown in Fig. 1) comprising, as discussed in col. 3, lines 34-44, a three-part release liner assembly, the release liner 
McCracken et al. fails to disclose that the central section runs the full length of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.  However, McCracken et al. discloses at col. 1, lines 15-18 that “[t]hin, transparent polymeric film adhesive dressings are widely used in medical and surgical practice for a variety of applications and are offered to the profession in a variety of sizes and shapes.”  Then in lines 41-42, “[t]he films for use as ulcer dressings are typically from about 4 inches square (a square) to about 8 by 10 inches (a rectangle) in size.”  As such, McCracken et al. also provides a teaching for constructing film dressings in the shape of a square, wherein it is inherent that both the length and width are of the same size, and each side can be considered the length or the width.
In light of the above disclosure, it would have been obvious to one having ordinary skill in the art, before the effective time of filing of the instant invention, to have constructed the dressing in Fig. 1 of McCracken et al. in the shape of a square, with a reasonable expectation of success, depending upon the shape of the wound upon which it is applied.  Once modified in the shape of a square, the central section will extend the full length/width of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.
McCracken et al. also fails to disclose the central section of the releaser liner assembly comprises a length and a width, wherein the width varies along the length of the central section and has a left edge and a right edge and wherein along the length of the central section, the width of the central section has a first width at the left edge which decreases to a second width, which further increases to a third width, which further decreases to a fourth width and which further increases to a fifth width at the right edge.
However, it is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention. In the instant case, the disclosure does not indicate any new, significant attributes of the invention due to the shape of the central release liner which would have been unforeseen to one of ordinary skill in the art. See MPEP 2144.04.  As such, the Office concludes that it would have been an obvious design choice to one of ordinary skill in the art before the effective time of filling of the instant invention to change the shape of the central release portion since it appears that a change in shape of the central release portion would still allow the central release portion and the device as a whole to function as intended.  Further, one having ordinary skill in the art could have been motived to change to shape of the central release portion for the purpose of aesthetics.
McCracken et al. also fails to teach the pull tab being coplanar and flush with the release liner assembly.  However, Hsu in its analogous wound treatment device (2) teaches it is known to provide a wound treatment device with a three-part release liner assembly (22), the release liner assembly comprising a first frame (221), a central 
Because both McCracken et al. and Hsu teach it is known to provide a wound treatment device with a three part release liner assembly, it would have been obvious to one having ordinary skill in the art before the effective time of to substitute one three part release liner for another to achieve the predictable result of temporarily protecting adhesive on the device prior to use.
As regards claim 3, McCracken et al. discloses an adhesive film dressing that substantially discloses Applicant’s presently claimed invention.  More specifically, McCracken et al.  discloses a wound treatment device (constituted by the adhesive film dressing (film 10, adhesive 11, release paper 12, as shown in Fig. 1) comprising, as discussed in col. 3, lines 34-44, a three-part release liner assembly, the release liner assembly comprising a first frame (A), a central section (C), and a second frame (B), wherein the central section runs the full width of the device and comprises a pull tab (flaps 15 or 16) at the periphery of the device (flaps 15 and 16 have top and bottom portions positioned at the are at the periphery), the pull tab being coplanar with the release liner assembly (see Fig. 1).
McCracken et al. fails to disclose that the central section runs the full length of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.  However, McCracken et al. discloses at col. 1, lines 15-18 that “[t]hin, transparent polymeric film adhesive dressings are widely used in medical and surgical practice for a variety of applications and are offered to the 
In light of the above disclosure, it would have been obvious to one having ordinary skill in the art, before the effective time of filing of the instant invention, to have constructed the dressing in Fig. 1 of McCracken et al. in the shape of a square, with a reasonable expectation of success, depending upon the shape of the wound upon which it is applied.  Once modified in the shape of a square, the central section will extend the full length/width of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.
McCracken et al. also fails to disclose the central section of the releaser liner assembly comprises a length and a width, wherein the width varies along the length of the central section and has a left edge and a right edge and wherein along the length of the central section, the width of the central section has a first width at the left edge that increases to a second width for a length and then decreases to a third width at the right edge.
However, it is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention. In the instant case, the disclosure does not indicate any new, significant attributes of the invention due to the shape of the 
As regards claim 5, McCracken et al. discloses an adhesive film dressing that substantially discloses Applicant’s presently claimed invention.  More specifically, McCracken et al.  discloses a wound treatment device (constituted by the adhesive film dressing (film 10, adhesive 11, release paper 12, as shown in Fig. 1) comprising, as discussed in col. 3, lines 34-44, a three-part release liner assembly, the release liner assembly comprising a first frame (A), a central section (C), and a second frame (B), wherein the central section runs the full width of the device and comprises a pull tab (flaps 15 or 16) at the periphery of the device (flaps 15 and 16 have top and bottom portions positioned at the are at the periphery), the pull tab being coplanar with the release liner assembly (see Fig. 1).
McCracken et al. fails to disclose that the central section runs the full length of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.  However, McCracken et al. discloses at col. 1, lines 15-18 that “[t]hin, transparent polymeric film adhesive dressings are widely used in medical and surgical practice for a variety of applications and are offered to the 
In light of the above disclosure, it would have been obvious to one having ordinary skill in the art, before the effective time of filing of the instant invention, to have constructed the dressing in Fig. 1 of McCracken et al. in the shape of a square, with a reasonable expectation of success, depending upon the shape of the wound upon which it is applied.  Once modified in the shape of a square, the central section will extend the full length/width of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.
McCracken et al. also fails to disclose the central section comprises a length and a width, wherein the width varies along the length of the central section and has a left edge and a right edge and wherein along the length of the central section, the width of the central section has a first width at the left edge which decreases to a second width, which further increases to a third width, which further decreases to a fourth width and which further increases to a fifth width at the right edge
However, it is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention. In the instant case, the disclosure does not indicate any new, significant attributes of the invention due to the shape of the 
As regards claim 8, McCracken et al. discloses an adhesive film dressing that substantially discloses Applicant’s presently claimed invention.  More specifically, McCracken et al.  discloses a wound treatment device (constituted by the adhesive film dressing (film 10, adhesive 11, release paper 12, as shown in Fig. 1) comprising, as discussed in col. 3, lines 34-44, a three-part release liner assembly, the release liner assembly comprising a first frame (A), a central section (C), and a second frame (B), wherein the central section runs the full width of the device and comprises a pull tab (flaps 15 or 16) at the periphery of the device (flaps 15 and 16 have top and bottom portions positioned at the are at the periphery), the pull tab being coplanar with the release liner assembly (see Fig. 1).
McCracken et al. fails to disclose that the central section runs the full length of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.  However, McCracken et al. discloses at col. 1, lines 15-18 that “[t]hin, transparent polymeric film adhesive dressings are widely used in medical and surgical practice for a variety of applications and are offered to the 
In light of the above disclosure, it would have been obvious to one having ordinary skill in the art, before the effective time of filing of the instant invention, to have constructed the dressing in Fig. 1 of McCracken et al. in the shape of a square, with a reasonable expectation of success, depending upon the shape of the wound upon which it is applied.  Once modified in the shape of a square, the central section will extend the full length/width of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.
McCracken et al. also fails to disclose the central section of the release liner assembly comprises a length and a width, wherein the width varies along the length of the central section and has a left edge and a right edge and wherein along the length of the central section, the width of the central section has a first width at the left edge that increases to a second width for a length and then decreases to a third width at the right edge.
However, it is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention. In the instant case, the disclosure does not indicate any new, significant attributes of the invention due to the shape of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.